--------------------------------------------------------------------------------

Exhibit 10.1

[exhibi1.jpg]

Press Release #200101X

FOR IMMEDIATE RELEASE

September 8, 2010

 

Enertopia Clean Water Initiative in Haiti

Vancouver, BC—Enertopia Corporation (ENRT)

(the "Company" or "Enertopia") announces that its Manager, Clean Water Division,
is in Haiti at this time, where he will be meeting with regional, national, and
international organizations and individuals to discuss challenges and
opportunities regarding the delivery of safe and clean drinking water. Enertopia
thanks all those organizations that are willing to meet and help to repair
Haiti’s badly damaged clean water infrastructure.



Enertopia is conducting a number of water quality tests while in Haiti during
the next week. Enertopia is delivering for temporary use, sufficient water
testing equipment to be able to provide reliable data as to the quality of
various water sources and storage areas. Most often, there is little or no
existing data as to water turbidity, bacteria or contaminants. Understanding
these impurities is crucial in order to properly design effective water
filtration systems.

Enertopia will have a water well expert in Haiti for the next week who is a
specialist in water well and system remediation. He will be using down-hole
monitoring equipment including specialized cameras and more, to examine water
well sources and recommend the most efficient and effective means of repairs and
replacements.

Enertopia hopes that all the information gathered during this demanding series
of field visits, will eventually lead to designs and orders for solar powered
water filtration units, and clean water delivery and storage systems. Enertopia
has previously announced its intention to donate a solar powered water
filtration unit to Haiti. The delivery of that unit has been delayed while
issues of security and logistics are decided, though the Company stands ready to
provide a unit whenever possible.

About Enertopia



Enertopia (www.enertopia.com) is an emerging growth company specializing in the
funding and development of both proven and new clean energy and clean water
technologies. Specialties include heat recovery and design operations, Solar
Thermal, and Solar PV. Enertopia offers a portable and scalable solar-powered
water purification unit. Enertopia’s shares are quoted in the USA with symbol
ENRT and in Canada with symbol TOP. For additional information, please visit
www.enertopia.com or call Robert McAllister, President, Enertopia Corporation at
1.250.717.0977



Media Contact:





Pat Beechinor, Media Relations, Enertopia Corporation
403.463.4119 or beechinor@utopia2030.com



This release includes forward-looking statements within the meaning of Section
27A of the Securities Act of 1933, as amended, and Section 21E of the Securities
Exchange Act of 1934, as amended. Statements which are not historical facts are
forward-looking statements. Statements which are not historical facts are
forward-looking statements. The Company makes forward-looking public statements
concerning its expected future financial position, results of operations, cash
flows, financing plans, business strategy, products and services, evaluation of
clean energy projects for participation and/or financing, competitive positions,
growth opportunities, plans and objectives of management for future operations,
including statements that include words such as "anticipate," "if," "believe,"
"plan," "estimate," "expect," "intend," "may," "could," "should," "will," and
other similar expressions that are forward-looking statements. Such
forward-looking statements are estimates reflecting the Company's best judgment
based upon current information and involve a number of risks and uncertainties,
and there can be no assurance that other factors will not affect the accuracy of
such forward-looking statements. Factors which could cause actual results to
differ materially from those estimated by the Company include, but are not
limited to, government regulation, managing and maintaining growth, the effect
of adverse publicity, litigation, competition, access to capital, and other
factors which may be identified from time to time in the Company's public
announcements and filings. The Company's evaluation of alternative energy
projects in the heat recovery, solar thermal, solar PV and water purification;
and of conventional energy projects in the oil and natural gas sectors provides
no assurance that any particular project will have any material effect on the
Company.

--------------------------------------------------------------------------------